Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 16-35 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Wang et al (US 20190288112 A10), Chen et al (US 20150236150 A1), Ju (US 20120228704 A1) and CHEN et al (US 20150123199 A1) are hereby cited as some pertinent prior arts.
However, none of the above prior arts alone or in combination with other arts teaches a method of forming a high voltage device, comprising “performing a first removal process to remove outer portions of the continuous field plate layer to form a field plate and to remove outer portions of the continuous field plate dielectric layer; forming a spacer structure on outer sidewalls of the field plate and over the substrate; forming a continuous gate dielectric layer over the substrate and the field plate; forming a continuous gate electrode layer over the continuous gate dielectric layer; and performing a second removal process to remove outer portions of the continuous gate electrode layer and the continuous gate dielectric layer to form a gate electrode 
performing a second removal process to remove outer portions of the gate electrode layer and the gate dielectric layer to form a gate electrode over a gate dielectric that is spaced apart from the field plate and the field plate dielectric layer” in claim 34 or “performing a first removal process to remove outer portions of the field plate layer to form a field plate and to reduce a thickness of the outer portions of the field plate dielectric layer to form reduced thickness outer portions of the field plate dielectric layer; forming a spacer structure on outer sidewalls of the field plate and on the reduced thickness outer portions of the field plate dielectric layer; forming a gate dielectric layer over the substrate and the field plate; forming a gate electrode layer over the gate dielectric layer; performing a second removal process to remove outer portions of the gate electrode layer and the gate dielectric layer to form a gate electrode over a gate dielectric that is spaced apart from the field plate and the field plate dielectric layer” in claim 35 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these reasons, independent claims 16 and 34-35 are allowed.
Claims 17-33 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        01/11/2022